DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Summary
	Claim 14 and its dependent embodiments are directed to a vaccine comprising overlapping cDNA fragments that correspond to a complete, re-encoded viral genome of an infectious RNA virus.  Overlapping cDNA fragments are double-stranded DNA fragments covering only a portion of the re-encoded viral genome of a RNA virus (see specification, page 15, lines 25-29).  The process by which the fragments are made is as follows:
Introducing a DNA-dependent RNA polymerase promoter in the 5’ position and, optionally, a terminator and an RNA polyadenylation sequence in the 3’ position in viral genome that has been re-encoded.
The re-encoded viral genome is obtained by re-encoding the viral genome of an infectious RNA virus (e.g., single stranded positive (claim 17), flavivirus (claim 18), alphavirus (claim 18), enterovirus (claim 18), CHIKV (claim 19), TBEV (claim 20), JEV (claim 21)) by randomly substituting a part (e.g., about 1 to about 20% (claim 15)) of the nucleotide codons of the entire viral genome by another nucleotide codon encoding for the same amino acid, with the following provisos:
i) The number and position of rare nucleotide codons (CGU (Arg), CGC (Arg), CGA (Arg), CGG (Arg), UCG (Ser), CCG (Pro), GCG (Ala) and ACG (Thr)) are not modified, and 

The re-encoding is performed by:
Determining the amino acid sequence encoded by the entire viral genome of the infectious RNA virus, and determining each nucleotide codon encoding each amino acid;
Substituting 1 to 20% of the nucleotide codon of the viral genome according to the table in claim 16.
Amplifying the re-encoded viral genome in at least 2, preferably at least 3, 4, 5 or 6 overlapping cDNA fragments.
The re-encoded cassette for CHIKV nsP1 is SEQ ID NO: 63, nsP4 is SEQ ID NO: 64, E2/E1 is SEQ ID NO: 65 (claim 19).  The re-encoded cassette for TBEV NS5 is SEQ ID NO: 66 (claim 20).  The re-encoded cassette for JEV ORF from the beginning of prM to the end of NS5 is any one of SEQ ID NO: 67-72 (claim 21).
The claims are written in the format of a product-by-process, and will be examined according to the guidance set forth in MPEP 2113.  
Please note that the embodiment of claim 14 does not appear to have been disclosed in priority document EPO 14305956.6, thus the effective filing date for claim 14 and dependent claims 15-20 is the date that PCT/EP2015/063815 was filed, 6/19/2015. 

Claim Objections
	Claims 19-21 are objected to because of the following informalities:
“SEQ ID No:” should be properly notated as “SEQ ID NO:”
The claim 19, the phrase, “the step of re-encoding is performed: in the region coding for the non-structural protein snp1, by the re-encoded cassette depicted in SEQ ID No: 63” requires clarification.  It appears that the result of the re-encoding is the re-encoded cassette depicted in SEQ ID NO: 63.  The current language encompasses re-encoding with a re-encoded cassette.  Alternative language is required.  The same applies to the other embodiments in the remainder of claim 19, and claims 20 and 21.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 14, and all dependent claims, the phrase "preferably" (claim 14, line 6) renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). 
Regarding claim 15, the metes and bounds of “about 1 to about 20%” cannot be determined.  It is not clear whether “about 1” is meant to convey “about 1%”, or “about 1 nucleotide codon”.  Clarification is required.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising cDNA fragments corresponding to a re-encoded viral genome of an infectious RNA virus, wherein the re-encoded genome comprises SEQ ID NO: 63, 64 or 65 in the case of CHIKV, SEQ ID NO: 66 in the case of TBEV, and one of SEQ ID NO: 67-72 in the case of JEV, does not reasonably provide enablement for a vaccine composition for any infectious RNA virus, or for a composition comprising overlapping cDNA fragments other than those outlined above.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.

  The nature of the invention is the use of cDNA fragments covering an entire re-encoded infectious RNA virus, which, when administered to a subject, spontaneously recombine in cellulo to reconstitute the entire re-encoded genome that results in an attenuated virus, thus inducing an immune response that is protective upon subsequent challenge (see specification, pages 15-16, bridging paragraph). 
The specification demonstrates the generation of TBEV and JEV from overlapping cDNA fragments in cells and in mice (see page 46-47, Examples 3 and 4), as well as re-encoding portions of the genomes.  The specification also shows the generation of CHIKV having portions of the genome re-encoded and having the effect of attenuation (see Example 2).  The CHIKV were not generated using overlapping cDNA fragments, rather, insertion of re-encoded fragments of certain portions of the genome into an infectious clone.  The specification discloses that the findings in the working examples are encouraging but that further study in animal models is required to evaluate vaccine potential (see page 42, last paragraph).  Challenge experiments in animal models are critical in predicting vaccine efficacy in humans.
Virus Evolution, 2018, 4(2):vey021, 17 pages, Applicant’s own work), virus attenuation via re-encoding of the viral genome is discussed with regard to impact to in vivo replication and virulence (see abstract).  Interestingly, Klitting et al. notes in the abstract that “most of the re-encoded strains showed no decrease in replicative fitness in vitro.  However, they showed reduced virulence and, in some instances, decreased replicative fitness in vivo.”  This speaks to a low level of predictability regarding in vitro and in vivo results.  Klitting et al. is evidence that much more work remains to be done in terms of determining the type and extent of re-encoding to arrive at attenuated viruses that are useful for vaccination.  
In view of the breadth of the claims, the nature of the invention, the limited guidance in the specification, the limited working examples, and the state of the art which speaks to low predictability, it would require undue experimentation to make the claimed compositions for use as vaccines.   

Conclusion
	No claim is allowed.
	SEQ ID NO: 63-72 are free of the prior art of record.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STACY B CHEN/Primary Examiner, Art Unit 1648